339 F.2d 438
Mack Charles WASHINGTON, Appellant,v.UNITED STATES of America, Appellee.
No. 21430.
United States Court of Appeals Fifth Circuit.
Dec. 14, 1964.

Mack Charles Washington, pro se.
John C. Ciolino, Asst. U.S. Atty., and Louis C. LaCour, U.S. Atty., for appellee.
Before RIVES and WISDOM, Circuit Judges, and MORGAN, District Judge.
PER CURIAM.


1
The Appellant here complains of the action of the United States District Court for the Eastern District of Louisiana in denying his motion, which was properly treated by that Court as a motion to vacate his sentence pursuant to Title 28 U.S.C. 2255, wherein he claims a denial of his constitutional rights.


2
In this appeal, the appellant relies upon grounds not presented in the Court below.  The contentions of the Appellant are without merit, and a careful review of the record clearly shows that the trial court gave thorough consideration to the contentions of the Appellant and committed no error in the trial of the motion under consideration.  The judgment is affirmed.